Order filed November 1, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00639-CV
                                   ____________

                      DARRELL J. HARPER, Appellant

                                        V.

 HARRIS COUNTY TAX ASSESSOR-COLLECTOR AND ANN HARRIS
                      BENNETT, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-13792

                                     ORDER

      This is an attempted appeal from an order signed August 17, 2022. Pursuant
to chapter 11 of the Texas Civil Practice and Remedies Code, Darrell J. Harper has
been declared a vexatious litigant and is therefore subject to the pre-filing order
under section 11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West
2017).

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a) & (d). This is not an appeal from a pre-filing order entered under section
11.101.

      This court will consider dismissal of this appeal unless appellant, within 10
days of the date of this order, files a copy of the order from the local administrative
judge permitting the filing of this appeal. See Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a).



                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.